In this case there were pleas of failure of consideration. Verdict was directed in favor of the defendant on the theory that plaintiff did not meet the burden of proof as is required. Davis v. Leighton, 80 Fla. 594, 86 South. Rep. 564.
Assuming that the burden of proof to meet the plea of failure of consideration was on the plaintiff, there was some evidence to prove valuable consideration for the execution and delivery of the notes constituting the cause of action. This evidence consisted of the notes and proof of delivery and installation of the property for which the notes were given with the written statement by the defendant that the delivery and installation was satisfactory. Whether this prima facie showing of consideration was overcome by the evidence offered by the defendant or was sufficient to establish consideration without failure thereof was a jury question and it was error for the court to instruct a verdict.
The judgment is reversed.
Reversed.
WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., concurs specially.